Appeal by defendant from so much of an order which denied its motion to strike paragraph 18 and part of paragraph 19 from the amended complaint, under rule 103 of the Rules of Civil Practice. Order, insofar as appealed from, modified on the law and the facts by striking from the second ordering paragraph the word “ denied ” and substituting therefor the word “ granted ”. As so modified, the order is affirmed, with $10 costs and disbursements to appellant. The denial of the motion was an improvident exercise of discretion. Carswell, Acting P. J., Johnston, MaeCrate and Schmidt, JJ., concur; Adel, J., not voting.